—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendants’ motion in limine that sought to exclude potential testimony and documentary evidence in advance of trial. The decision regarding the admissibility of evidence should await the trial, when the determination may be made "in context” (Speed v Avis Rent-A-Car, 172 AD2d 267, 268). (Appeal from Order of Supreme Court, Erie County, Gossel, J. — Preclude Testimony.) Present — Pine, J. P., Fallon, Wesley, Balio and Boehm, JJ.